                         Case 2:20-cv-02012-RDP Document 86 Filed 05/06/21 Page 1 of 1                                           FILED
                                                                                                                        2021 May-06 PM 01:27
                                                                                                                        U.S. DISTRICT COURT
                                                                                                                            N.D. OF ALABAMA
    AO 440 (Rev. 06/12) Summons in a Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                      for the
                                                           Northern District of Alabama


                                  D.S.,                                 )
                                                                        )
                                                                        )
                                                                        )
                                Plaintif!(s)                            )
                                                                        )
                                    v.                                          Civil Action No. 2:20-cv-02012-RDP
                                                                        )
                    JEFFERSON DUNN, et al.,                             )
                                                                        )
                                                                        )
    -----------------------                                             )
                               Defendant(s)                             )

                                                        ALIAS SUMMONS IN A CIVIL ACTION

    To: (Defendant's na1ne and address) Charles Daniels
                                               Nevavda Department of Corrections
                                               Casa Grande Transitional Housing
                                               3955 W. Russell Road
                                               Las Vegas, NV 89118-2316



              A lawsuit has been filed against you.

             Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
    are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
    P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
    whose name and address are: Anil Mujumdar
                                     Dagney Johnson Law Group
                                     2170 Highland Avenue, Suite 250
                                     Birmingham, AL 35205



           If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
\   You also must file your answer or motion with the court.

                                                                                   SHARON N. HARRIS, Cl.ERK OF COURT
                                                                                   CLERK OF COURT


     )ate:   ~~~I(g~'L~OZ.\_
                                                                                           CLERK. U.S. DISTRICT       cou:·1
                                                                                          ROOM 140, U.S. COURTHOl.!i.E
                                                                                            1729 5™ AVENUE NOl\iH
                                                                                             BIRM!NGHAJo/i,    A~    J5:!)3
